Citation Nr: 0032680	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  95-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
ganglion cyst of the right wrist, post-operative.

2.  Entitlement to a rating in excess of 10 percent for 
calluses of the right foot.

3.  Entitlement to a compensable rating for a deviated 
septum.

4.  Entitlement to a compensable rating for calluses of the 
left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968 and from December 1970 to December 1993.

The issues on the title page were previously before the Board 
of Veterans' Appeals (Board) in October 1998, at which time, 
they were remanded for further development.  Following that 
development, the Department of Veterans (VA) Regional Office 
(RO) in Cleveland, Ohio, assigned a 10 percent rating for the 
service-connected ganglion cyst of the right wrist, post-
operative, and a 10 percent rating for the service-connected 
calluses of the right foot.  Each rating was effective 
January 1, 1994.  The RO confirmed and continued the denial 
of compensable ratings for the service-connected calluses of 
the left foot and for a deviated septum.  Thereafter, the 
case was returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The ganglion cyst of the right wrist, post-operative, is 
manifested primarily by painful motion and limitation of 
motion with dorsiflexion to at least 20 degrees; palmar 
flexion to at least 45 degrees; radial deviation to at least 
20 degrees; and ulnar deviation to at least 30 degrees.

3.  Calluses of the veteran's right foot are significantly 
painful and sometimes impair his ability to walk.

4.  A deviated septum is manifested primarily by 20 percent 
obstruction of the right nasal passage.

5.  Calluses of the left foot are productive of no more than 
slight impairment.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
ganglion cyst of the right wrist, post-operative, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5215 (1999).

2.  The criteria for a rating in excess of 10 percent for 
calluses of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.20, 4.118, Diagnostic Code 7819 (1999).

3.  The criteria for a compensable rating deviation of the 
nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.96, 
Diagnostic Code 6502 (1999).

4.  The criteria for a compensable rating for calluses of the 
left foot have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.118, 
Diagnostic Code 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1 and  4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  

In July 1994, the RO granted entitlement to service 
connection for a ganglion cyst of the right wrist; for the 
post-operative residuals of surgery to correct a deviated 
nasal septum; and for calluses of both feet.  Noncompensable 
evaluations were assigned for each of those disabilities and 
represented initial rating awards.  That decision led to the 
current appeal.  

As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation." When an initial rating award 
is at issue, a practice known as "staged" ratings may 
apply.  That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

I.  Ganglion Cyst, Right Wrist

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.  

The veteran's service-connected ganglion cyst on his right 
wrist is rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  Under that code, a 10 percent rating 
is warranted for limitation of motion of the wrist (major or 
minor), such that dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm.  That is 
the highest schedular evaluation available under that 
diagnostic code.  The Board has considered the possibility of 
rating the veteran's ganglion cyst under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214, which is the only other diagnostic code 
pertaining specifically to the evaluation of musculoskeletal 
abnormalities of the wrist.  However, that diagnostic code 
requires ankylosis of the wrist, something not present in 
this case.  

In such cases, the Board will consider the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
right wrist disability; however, the evidence does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).  

During his service retirement examination in September 1993, 
the veteran reported that in 1978, he had had a cyst removed 
from his right wrist and that it sometimes returned.  The 
examination revealed a ganglion cyst on the dorsum of his 
right wrist.  

Since the veteran's retirement from service, the ganglion 
cyst on his right wrist has been examined by VA on several 
occasions to determine the extent of that disability:  
February 1994; November 1996; and March 1999.  During those 
examinations, the veteran complained generally of limitation 
of motion of the right wrist and difficulty with his right 
hand grip.  In February 1994, active dorsiflexion of the 
wrist was accomplished to 20 degrees, while passive 
dorsiflexion was normal.  No objective deficits in the 
veteran's grip were noted.  In November 1996, there were no 
gross abnormalities of the right hand, but he demonstrated 
nearly a full range of motion.  There was no swelling, 
deformity, or gross abnormalities, and no evidence of any 
right wrist difficulty.  Moreover, there was no evidence of 
any subluxation or instability or of loose motion or malunion 
of any joint.  During the March 1999 examination, there was 
no ganglion cyst on the veteran's right wrist.  He reported 
that he had popped it 14 months earlier and that it had not 
returned.  He also reported that his right wrist locked 
approximately once or twice a week; however, he was unable to 
replicate such locking during the examination.  He 
demonstrated the following ranges of motion of the right 
wrist:  Dorsiflexion, 45 degrees; palmar flexion, 45 degrees; 
radial deviation, 20 degrees; and ulnar deviation, 30 
degrees.  X-rays of the right wrist were normal.  In an 
addendum, dated in September 1999, it was noted that the 
veteran had pain at the sight of the old surgery on his right 
wrist.  Although the veteran did not have a ganglion cyst at 
that time, he reported that they were painful when present 
and that they caused pain on motion of the wrist.

The foregoing evidence shows that the veteran's service-
connected right wrist disability is manifested primarily by 
complaints of locking and decreased grip strength.  However, 
objective manifestations consist of no more than limitation 
of motion.  Such motion includes more than 15 degrees of 
dorsiflexion and palmer flexion beyond the point in line with 
the forearm.  38 C.F.R. § 4.71.  Moreover, there is no 
objective evidence that the veteran's right wrist disability 
is associated with a lack of normal endurance; flare-ups; 
weakened movement, including decreased grip strength; excess 
fatigability; or incoordination.  There is also no objective 
evidence of any other abnormalities, such as swelling, 
deformity, heat, discoloration, subluxation or instability, 
or loose motion or malunion.  Finally, there is no evidence 
that the veteran has required any treatment for his right 
wrist since service, much less frequent hospitalization.  The 
RO assigned a compensable evaluation apparently believing, 
and the Board agrees with the RO, that the veteran has a 
degree of impairment contemplated by a 10 percent rating.  
Some have argued in the past that this rating technique is 
another way of giving what seems to be an extraschedular 
rating.  The Board's point is that the manifestations are not 
so unusual that they require further consideration outside 
the regular schedular criteria.

The most recent examiner stated that the veteran's right 
wrist disability could impair the veteran's job as a fork 
lift operator and could, therefore, present a hazard to 
others.  This statement has been taken into consideration in 
the assignment of the current compensable rating.  At the 
same time, the Board points out that disability ratings are 
not job-specific.  They represent as far as can practicably 
be determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  The Board finds no reason for referral of 
this case to the Director of VA Compensation and Pension 
Services for any additional rating outside the regular 
schedular criteria.

II.  Calluses of the Feet

There is no diagnostic code which specifically pertains to 
evaluations of calluses of the feet.  Accordingly, the 
veteran's calluses on each foot are currently rated by 
analogy to 38 C.F.R. § 4.118, Diagnostic Code 7819, the 
diagnostic code pertaining to the evaluation of benign new 
skin growths.  38 C.F.R. § 4.20.  Benign new skin growths are 
to be rated as eczema under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, depending on the location, extent, repugnance, or 
otherwise disabling character of the manifestations.  A 
noncompensable rating for symptoms that are slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating under this code requires 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  For a 30 percent rating, there 
must be exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant. 38 
C.F.R. § 4.118, Diagnostic Code 7806.

Benign new skin growths may also be rated as scars in 
accordance with 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805.  Under Diagnostic Code 7803, a 10 percent 
rating is warranted for scars that are superficial, poorly 
nourished, with repeated ulceration.  Under Diagnostic Code 
7804, a 10 percent rating is warranted for scars that are 
superficial, tender and painful on objective demonstration.  
Under Diagnostic Code 7805, scars are rated based on the 
limitation of motion of the affected part.  Foot injuries are 
rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  A 10 percent rating is warranted for a foot injury 
which is productive of moderate impairment.  A 20 percent 
rating is warranted for a moderately severe impairment, and a 
30 percent rating is warranted for severe impairment.

Following service, the veteran was treated (VA outpatient 
treatment record, dated in February 1995) on one occasion for 
calluses on his feet.  He was, however, examined by VA on 
several occasions to determine the extent of disability 
attributable to those calluses.  Such examinations took place 
in February 1994; December 1994; November 1996; and March 
1999.

During the VA examinations, the veteran complained of pain 
associated with the calluses on his feet and noted that he 
trimmed the calluses with a razor and wore foot pads.  In 
February 1994, it was noted that he had multiple callosities 
on both feet which were red and irritated but not tender to 
palpation.  In December 1994, there was a callus, measuring 
1.5 cm and 2 cm, between the right 4th and 5th metatarsal 
heads.  There were 3 calluses on the left foot, one each, 
measuring 1 centimeter in diameter and not very thick, over 
the 1st and 2nd metatarsal heads, and one which was very thick 
and measuring 2 cm by 2 cm.  It was located over the 3rd 
metatarsal head.  He could, however, heel and toe walk and 
complete deep knee bends.  His reflexes were brisk, his 
calves were equal in circumference.  He had decreased 
sensation from the feet to the knee.  

During the December 1996 VA examination, the veteran had 
calluses on both great toes medially.  Those calluses were 
non tender.  His posture and gait were normal, and he was 
able to rise on his toes and heels and to squat.  Indeed, his 
feet were found to be normal.  During the March 1999 VA 
examination, the veteran complained of significant pain in 
his right foot, which, at times, made it painful to walk.  He 
reported no foot pain when sitting, however, and no loss of 
use of his feet.  Calluses were noted on the veteran's feet 
as follows:  a 1.5 cm callus at the 5th metacarpal head which 
was approximately 4 mm deep and painful to palpation; a non-
painful, crescent-shaped callus, 2 cm long and .5 cm thick, 
along the base of the 1st metatarsal head; a non-painful 
oval-shaped callus, measuring 1 cm in diameter, on the medial 
side of the right great toe; and non-painful, oval-shaped 
calluses, measuring 1 cm in diameter and approximately 2 mm 
thick, over the 2nd, 3rd, and 4th metatarsal heads.  In the 
September 1999 addendum, the examiner emphasized that the 
veteran's calluses caused pain in the right foot only, though 
he acknowledged that the veteran had had pain in the left 
foot in the past.

The foregoing evidence shows that the calluses on the 
veteran's right foot are significantly painful and at times 
impede his ability to walk.  Although the most recent VA 
examiner reported that the veteran also had a history of 
painful calluses on his left foot, the preponderance of the 
record, dated since service, is negative for pain or 
tenderness on objective demonstration on that foot.  While 
the veteran trims the calluses, neither foot demonstrates any 
more than slight, if any, exfoliation, exudation or itching.  
Finally, there is no evidence that the veteran's calluses are 
productive of any limitation of motion of any joints in the 
ankle or foot.  Although he sometimes has difficulty walking 
due to the calluses on his right foot, the preponderance of 
the evidence shows that the veteran's posture and gait are 
normal, and that he has good function in each foot.  
Accordingly, the Board is of the opinion that there is no 
schedular basis for a rating in excess of 10 percent for the 
calluses on the veteran's right foot or for a compensable 
rating for the calluses on his left foot.

II.  Deviated Nasal Septum

Deviation of the nasal septum is rated in accordance with the 
provisions of 38 C.F.R. § 4.96, Diagnostic Code 6502.  A 10 
percent rating is warranted for traumatic deviation of the 
nasal septum, when there is 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  Where the rating schedule does not provide a 
noncompensable evaluation for a particular disability, such 
an evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Potentially applicable in rating the residuals of a deviated 
nasal septum is 38 C.F.R. § 4.96, Diagnostic Code 6504.  
Under that code, a 10 percent rating is warranted for 
scarring or a loss of part of the nose, manifested by loss of 
part of one ala, or other disfigurement.  A 30 percent rating 
is warranted if both nasal passages are exposed.  The note 
following 38 C.F.R. § 4.96, Diagnostic Code 6504 indicates 
that the veteran's nasal disability may also be rated under 
38 C.F.R. § 4.118, Diagnostic Code 7800.  Under that code, a 
noncompensable rating is warranted for scars of the head, 
face, or neck which are slightly disfiguring.  A 10 percent 
rating is warranted for moderate disfigurement.  A 30 percent 
rating is warranted for severe disfigurement, especially if 
it produces a marked and unsightly deformity of the lids, 
lips, or auricles.  A 50 percent rating is warranted for 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.

When in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under Diagnostic Code 7800 may be raised to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  Note, 38 C.F.R. § 4.118, Diagnostic Code 7800.

The service medical records show that in September 1988, 
following several incidents of trauma, the veteran underwent 
septoplasty to correct deviation of the nasal septum to the 
right.  The following month, there was mild inflammation of 
the caudal septum, but both airways were reportedly good.  
During his retirement examination in September 1993, the 
veteran reported that the surgery had been unsuccessful.  The 
examination, however, showed that his nose was normal.  

During the VA examinations in February 1994; November 1996; 
and March 1999, the veteran's nose was examined to determine 
the extent of the disability associated with his deviated 
nasal septum.  In March 1994, it was noted that his nasal 
septum was deviated to the right.  The examiner recommended 
surgical repair so that it would not shift.  X-rays of the 
nose, however, revealed no bony destructive changes.  
Moreover, spirometry was within normal limits, and there was 
no evidence that the nasal disability impaired his breathing.  
In September 1996, the veteran complained of difficulty 
breathing, such that he could not sleep on his right side.  
Again, however, the examination of his nose was normal.  
During the March 1999 examination, the veteran did appear to 
have a deviated nasal septum.  It was later noted to cause 
approximately a 20 percent blockage of the right nasal 
passage.  

Although the veteran sustained several incidents of nasal 
trauma in service and continues to have a deviated nasal 
septum and associated complaints of breathing difficulty, 
such deviation causes less than 50 percent blockage in either 
nasal airway.  Moreover, there is no reported evidence of 
scarring or a loss of part of the nose, nor is there evidence 
that the septal deviation is disfiguring.  Accordingly, there 
is no basis for a compensable schedular evaluation.

IV.  Miscellaneous Considerations

In arriving at the decisions with respect to the service-
connected calluses of the feet and the service-connected 
deviated nasal septum, the Board has considered the 
possibility of an extraschedular evaluation under 38 C.F.R. 
§ 3.321.  However, the evidence does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (1999).  Accordingly, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension Services for a rating outside the regular 
schedular criteria for either the veteran's calluses or for 
his deviated nasal septum.

The Board also notes that throughout the appeal, the level of 
impairment caused by the service-connected disabilities at 
issue has been generally consistent since the veteran's 
retirement from service in December 1993.  Accordingly, there 
is no basis for the assignment of staged ratings noted in 
Fenderson.


ORDER

Entitlement to a rating in excess of 10 percent for a 
ganglion cyst of the right wrist, post-operative, is denied.

Entitlement to a rating in excess of 10 percent for calluses 
of the right foot is denied.

Entitlement to a compensable rating for a deviated septum is 
denied.

Entitlement to a compensable rating for calluses of the left 
foot is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

